Name: 74/42/ECSC: Commission Decision of 21 December 1973 on the authorization of a joint-buying Agreement between a number of Danish steel product distributors (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-02-04

 Avis juridique important|31974D004274/42/ECSC: Commission Decision of 21 December 1973 on the authorization of a joint-buying Agreement between a number of Danish steel product distributors (Only the Danish text is authentic) Official Journal L 030 , 04/02/1974 P. 0029 - 0031++++COMMISSION DECISION OF 21 DECEMBER 1973 ON THE AUTHORIZATION OF A JOINT-BUYING AGREEMENT BETWEEN A NUMBER OF DANISH STEEL PRODUCT DISTRIBUTORS ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 74/42/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 65 THEREOF ; HAVING REGARD TO THE ACT ON THE CONDITIONS OF ACCESSION AND THE ADJUSTMENTS TO THE TREATIES , ANNEXED TO THE COUNCIL DECISION OF THE EUROPEAN COMMUNITIES OF 22 JANUARY 1972 , AND IN PARTICULAR ARTICLE 156 THEREOF ; HAVING REGARD TO THE APPLICATION BY THE INTERESTED PARTIES OF 19 MARCH 1973 ; I 1 . WHEREAS THE FOLLOWING STEEL PRODUCT DISTRIBUTORS : JERNKONTORET A/S , COPENHAGEN , LEMVIGH-MUELLER OG MUNCK A/S , COPENHAGEN , S . C . SOERENSEN A/S , RANDERS , A/S BROEDRENE EDSTRAND , HVIDOVRE , M . J . GROENBECH OG SOENNER A/S , COPENHAGEN , P . C . PETERSEN A/S , AALBORG , BROEDRENE KIER A/S , AARHUS , CH . C . RAHR OG CO . A/S , COPENHAGEN , LANGE OG UNMACK A/S , AALBORG , HANS KNUDSEN JERN - OG STAALFORRETNING A/S , SVENDBORG , IN ACCORDANCE WITH ARTICLE 65 ( 2 ) OF THE ECSC TREATY AND ARTICLE 156 OF THE ACT ON THE CONDITIONS OF ACCESSION AND THE ADJUSTMENTS TO THE TREATIES , ANNEXED TO THE COUNCIL DECISION OF THE EUROPEAN COMMUNITIES OF 22 JANUARY 1972 , REQUESTED ON 19 MARCH 1973 THE COMMISSION'S AUTHORIZATION FOR AN AGREEMENT THEY HAD CONCLUDED ON 2 MARCH 1967 ; 2 . WHEREAS UNDER THE AGREEMENT IN QUESTION THE MEMBER FIRMS HAVE SET UP THE COMPANY " SERVICELAGER FOR JERNBRANCHEN A/S " ( SLJ ) WITH AN INITIAL CAPITAL OF DKR 1 890 000 , TO BE INCREASED LATER TO DKR 2 975 000 ; WHEREAS THE AIM OF SLJ IS : - TO PURCHASE FOR RESALE TO THE MEMBER FIRMS ROLLED PRODUCTS CORRESPONDING TO THE DEFINITION IN DIN 17 100 - 42.2 ; - TO CREATE A STOCKPILE OF THE GRADES AND CATEGORIES OF THE ABOVEMENTIONED STEELS WHICH THE MEMBER FIRMS DO NOT NORMALLY KEEP IN STOCK THEMSELVES ; - TO CUT UP COILS AND SHEET ; - TO CARRY OUT STUDIES ON THE TRENDS IN THE INTERNATIONAL MARKET ; 3 . WHEREAS 90 % OF SLJ'S REGISTERED CAPITAL IS HELD BY THE FIRMS JERNKONTORET A/S , LEMVIGH-MUELLER OG MUNCK A/S AND S . C . SOERENSEN A/S ; WHEREAS THE REMAINING 10 % IS HELD BY THE OTHER SEVEN MEMBER FIRMS ; WHEREAS IN PRACTICE THE FIRMS HOLDING 90 % OF THE CAPITAL BUY THE STEELS IN QUESTION FROM THE STEELWORKS AND SELL THEM TO SLJ , WHICH THEN SUPPLIES THE MEMBER FIRMS ACCORDING TO THEIR NEEDS ; 4 . WHEREAS THE MEMBER FIRMS UNDERTAKE TO ABSTAIN FROM ALL COMMERCIAL ACTIVITY INCOMPATIBLE WITH THE SLJ'S OR COMPETING WITH IT ; 5 . WHEREAS THE AGREEMENT IS VALID FOR FIFTEEN YEARS ; II 6 . WHEREAS THE AGREEMENT IN QUESTION DISTORTS NORMAL COMPETITION BETWEEN THE MEMBER FIRMS FOR THE FOLLOWING REASONS : - THROUGH SLJ THEY OBTAIN SUPPLIES OF ROLLED STEELS AT UNIFORM CONDITIONS AND PRICES WHICH DIFFER FROM THOSE WHICH EACH COULD OBTAIN SEPARATELY ; - THEY AGREE NOT TO KEEP INDIVIDUAL STOCKS OF CERTAIN STEEL PRODUCTS ; - THEY AGREE NOT TO EQUIP THEMSELVES FOR CUTTING UP COILS AND SHEET ; - THEY AGREE TO ABSTAIN FROM ALL ACTIVITY COMPETING WITH THE SLJ'S ; 7 . WHEREAS , UNDER THESE CIRCUMSTANCES , THE AGREEMENT IN QUESTION COMES UNDER THE BAN OF WHICH THE PRINCIPLE IS STATED IN ARTICLE 65 ( 1 ) OF THE TREATY ; 8 . WHEREAS , NEVERTHELESS , ACCORDING TO ARTICLE 65 ( 2 ) , SPECIALIZATION AGREEMENTS , JOINT-BUYING OR JOINT-SELLING AGREEMENTS AND AGREEMENTS STRICTLY ANALOGOUS IN NATURE AND EFFECT MAY BE AUTHORIZED IF THE COMMISSION IS SATISFIED THAT THEY MEET THE BODY OF REQUIREMENTS LAID DOWN ; 9 . WHEREAS THE AGREEMENT IN QUESTION HAS SET UP A JOINT-BUYING ORGANIZATION FOR STEEL PRODUCTS ; WHEREAS SLJ'S CUTTING-UP ACTIVITY MAY BE CONSIDERED AS A SPECIALIZATION OF THE JOINT VENTURE IN AN ACTIVITY NO LONGER EXERCISED BY THE MEMBER FIRMS ; WHEREAS THIS AGREEMENT MAY THEREFORE BE AUTHORIZED UNDER ARTICLE 65 ( 2 ) IF AND IN SO FAR AS IT MAKES FOR A SUBSTANTIAL IMPROVEMENT IN PRODUCTION OR DISTRIBUTION AND IF IT IS ESSENTIAL IN ORDER TO ACHIEVE THOSE RESULTS , WHILE NOT BEING MORE RESTRICTIVE THAN IS NECESSARY FOR THAT PURPOSE ; WHEREAS , MOREOVER , IT MUST NOT BE LIABLE TO GIVE THE UNDERTAKING CONCERNED THE POWER TO DETERMINE THE PRICES , OR TO CONTROL OR RESTRICT THE PRODUCTION OR MARKETING OF A SUBSTANTIAL PART OF THE PRODUCTS IN QUESTION WITHIN THE COMMON MARKET , OR TO SHIELD THEM AGAINST EFFECTIVE COMPETITION FROM OTHER UNDERTAKINGS WITHIN THE COMMON MARKET ; III 10 . WHEREAS THE GROUPING TOGETHER OF THE STEEL PURCHASES OF THE TEN FIRMS HAS PERMITTED THEM TO OBTAIN BETTER PRICES AND CONDITIONS FROM STEEL WORKS ; WHEREAS THE CREATION OF A SINGLE STOCKPILE HAS PERMITTED SUBSTANTIAL ECONOMIES BOTH IN CAPITAL EXPENDITURE AND IN ADMINISTRATIVE COSTS ; WHEREAS THE CUTTING-UP DONE BY THE SLJ REPRESENTS A USEFUL SERVICE TO THE MEMBER FIRMS , WHICH HAVE BEEN ABLE TO SAVE THE INVESTMENTS NECESSARY FOR EQUIPPING THEMSELVES FOR SUCH A PURPOSE ; WHEREAS THE OVERALL RESULT OF THESE ADVANTAGES HAS BEEN AN IMPROVEMENT IN THE SUPPLY CONDITIONS OF THE FIRMS , AND HENCE A SIGNIFICANT IMPROVEMENT IN THE DISTRIBUTION OF THE PRODUCTS IN QUESTION ; 11 . WHEREAS THESE IMPROVEMENTS CANNOT BE ACHIEVED ON THE SAME SCALE BY INDIVIDUAL PROCUREMENT AND STORAGE OF STEEL BY EACH OF THE FIRMS CONCERNED ; WHEREAS THE CLAUSE OF NONCOMPETITION WITH SLJ WHICH HAS TO BE OBSERVED BY THE FIRMS IS ESSENTIAL TO THE SMOOTH FUNCTIONING OF SLJ'S ACTIVITIES ; WHEREAS , ACCORDINGLY , THE AGREEMENT IN QUESTION IS ESSENTIAL FOR PURPOSES OF IMPROVEMENT , WHILE NOT BEING MORE RESTRICTIVE THAN IS NECESSARY FOR THAT END ; 12 . WHEREAS THE AGREEMENT FULFILS THE REQUIREMENTS OF ARTICLE 65 ( 2A AND B ) OF THE TREATY ; IV 13 . WHEREAS IN 1972 THE SLJ RESOLD ABOUT 15 000 METRIC TONS OF ROLLED PRODUCTS , INCLUDING 8 500 METRIC TONS FROM PURCHASE AND RESALE OF THE STEELS IN QUESTION TO MEMBER FIRMS AND 6 500 METRIC TONS FROM THE SALE OF CUT-UP STEEL SHEET ; WHEREAS DANISH CONSUMPTION OF THE PRODUCTS IN QUESTION WAS 700 000 METRIC TONS IN 1972 ; WHEREAS THE QUANTITIES OF ROLLED STEEL SOLD BY THE DEALERS OF THE ENLARGED COMMUNITY IN 1972 CAN BE ESTIMATED AT ABOUT 40 MILLION METRIC TONS ; 14 . WHEREAS THE FOREGOING SHOWS THAT THE FIRMS IN QUESTION WILL NOT HAVE THE POWER TO DETERMINE THE PRICES , OR TO CONTROL OR RESTRICT THE PRODUCTION OR MARKETING OF A SUBSTANTIAL PART OF THE STEELS IN QUESTION WITHIN THE COMMON MARKET , OR TO SHIELD THEM AGAINST EFFECTIVE COMPETITION FROM OTHER UNDERTAKINGS ; WHEREAS THE AGREEMENT THEREFORE CONFORMS TO THE REQUIREMENTS OF ARTICLE 65 ( 2C ) OF THE TREATY ; 15 . WHEREAS SLJ AND THE MEMBER FIRMS MUST IMMEDIATELY NOTIFY THE COMMISSION OF ALL AMENDMENTS AND ADDITIONS TO THE AGREEMENT IN QUESTION , AND WHEREAS THESE CANNOT BE APPLIED UNTIL THE COMMISSION HAS DECLARED THEM ADMISSIBLE OR , WHERE APPROPRIATE , UNTIL IT HAS GRANTED AUTHORIZATION UNDER ARTICLE 65 ( 2 ) OF THE TREATY ; 16 . WHEREAS THE AGREEMENT IN QUESTION IS CONCLUDED FOR FIFTEEN YEARS AND EXPIRES ON 1 MARCH 1982 ; 17 . WHEREAS THE AGREEMENT SUBMITTED FOR AUTHORIZATION IS IN ACCORDANCE WITH ARTICLE 65 ( 2 ) AND THE OTHER PROVISIONS OF THE TREATY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE AGREEMENT CONCLUDED ON 2 MARCH 1967 BETWEEN THE FOLLOWING STEEL DISTRIBUTORS : - JERNKONTORET A/S , COPENHAGEN , - LEMVIGH-MUELLER OG MUNCK A/S , COPENHAGEN , - S . C . SOERENSEN A/S , RANDERS , - A/S BROEDRENE EDSTRAND , HVIDOVRE , - M . J . GROENBECH OG SOENNER A/S , COPENHAGEN , - P . C . PETERSEN A/S , AALBORG , - BROEDRENE KIER A/S , AARHUS , - CH . C . RAHR OG CO A/S , COPENHAGEN , - LANGE OG UNMACK A/S , AALBORG , - HANS KNUDSEN JERN - OG STAALFORRETNING A/S , SVENDBORG , SETTING UP THE COMPANY " SERVICELAGER FOR JERNBRANCHEN A/S " IS HEREBY AUTHORIZED . ARTICLE 2 THE FIRMS CONCERNED MUST IMMEDIATELY NOTIFY THE COMMISSION OF ALL AMENDMENTS AND ADDITIONS TO THE AGREEMENT , AND THESE MAY NOT BE APPLIED UNTIL THE COMMISSION HAS ASCERTAINED THAT THEY ARE IN ACCORDANCE WITH THE AUTHORIZATION GRANTED BY THIS DECISION , OR UNTIL THE COMMISSION HAS AUTHORIZED THEM IN PURSUANCE OF ARTICLE 65 ( 2 ) . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON 1 JANUARY 1973 AND SHALL EXPIRE ON 1 MARCH 1982 . ARTICLE 4 THIS DECISION IS ADDRESSED TO : - JERNKONTORET A/S , COPENHAGEN , - LEMVIGH-MUELLER OG MUNCK A/S , COPENHAGEN , - S . C . SOERENSEN A/S , RANDERS , - A/S BROEDENE EDSTRAND , HVIDOVRE , - M . J . GROENBECH OG SOENNER A/S , COPENHAGEN , - P . C . PETERSEN A/S , AALBORG , - BROEDRENE KIER A/S , AARHUS , - CH . C . RAHR OG CO . A/S , COPENHAGEN , - LANGE OG UNMACK A/S , AALBORG , - HANS KNUDSEN JERN - OG STAALFORRETNING A/S , SVENDBORG . DONE AT BRUSSELS , 21 DECEMBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI